Name: Commission Regulation (EEC) No 2017/80 of 28 July 1980 re-establishing the levying of customs duties on sacks and bags, of a kind used for the packing of goods, etc., products of category 93 (code 0930), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2894/79 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 196/30 Official Journal of the European Communities 30. 7. 80 COMMISSION REGULATION (EEC) No 2017/80 of 28 July 1980 re-establishing the levying of customs duties on sacks and bags, of a kind used for the packing of goods, etc., products of category 93 (code 0930), originating in India, to which the preferential tariff arrangements set out in Council Regula ­ tion (EEC) No 2894/79 apply Whereas, in respect of sacks and bags, of the kind used for the packing of goods, etc., products of cate ­ gory 93, the ceiling should be five tonnes ; whereas on 7 July 1980 the amounts of imports into the Commu ­ nity of the products in question, originating in India, a country covered by preferential tariff arrangements, reached that ceiling ; whereas, bearing in mind the objectives of Regulation (EEC) No 2894/79 which provides that the ceiling should not be exceeded, customs duties should be re-established in respect of the products in question in relation to India, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2894/79 of 10 December 1979 opening, allocating and providing for the administration of Community tariff preferences for textile products originating in developing countries and territories ^), and in parti ­ cular Article 5 thereof, Whereas Article 3 ( 1 ) of that Regulation provides that customs duties may, for each category of products, be suspended up to a Community ceiling which is indi ­ cated in column 6 of Annex B, for each of the benefi ­ ciaries indicated in column 5 of the same Annex ; Whereas Article 4 ( 1 ) of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in ques ­ tion originating in any of the said countries and terri ­ tories, once the relevant Community ceiling has been reached : HAS ADOPTED THIS REGULATION : Article 1 As from 2 August 1980, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 2894/79, shall be re-established in respect of the following products, imported into the Community and originating in India : Code Category CCT heading No NIMEXE code (1980) Description 0 ) (2) (3) (4) 0930 93 ex 62.03 B 62.03-93 ; 95 ; 97 ; 98 Sacks and bags, of a kind used for the packing of goods : B. Of other textile materials : Sacks and bags,, of a kind used for the packing of goods, of woven fabrics, other than made from polyethlene or polypropylene strip Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. ( 1 ) OJ No L 332, 27. 12. 1979, p. 1 . No L 196/3130. 7. 80 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1980. For the Commission Ã tienne DAVIGNON Member of the Commission